Citation Nr: 1525145	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  11-22 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a low back disability with left leg radiculopathy.

2.  Entitlement to service connection for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from May 1957 to May 1960.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

When this case was last before the Board in July 2014, it was remanded for additional evidentiary development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  

REMAND

A VA back examination was conducted in September 2014.  The examiner diagnosed degenerative arthritis of the spine, intervertebral disc syndrome, spinal stenosis, spondylolisthesis, retrolisthesis and degenerative disc disease.  With regard to etiology, the examiner opined that the claimed disorders were less likely than not incurred in or caused by the claimed in-service injury or event.  The rationale provided was that there was no currently documented military medical treatment record of evidence for a back injury and the first documentation of any back condition was not until 1983 after the Veteran fell on some ice.  The examiner also noted the Veteran had a prior motor vehicle accident in 1982.  The examiner acknowledged that the Veteran reported back pain during the military but again noted that there was no documented evidence in the service treatment records of evaluation, assessment, diagnosis or treatment for a back disability.  

Unfortunately, the Board finds that the etiology opinion for the back claim is deficient so the case must be remanded for additional evidentiary development.  The examiner who conducted the September 2014 VA back examination based his etiology opinion, at least in part, on a lack of evidence of back problems in the service treatment records.  This is error.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that a medical examiner cannot rely on the absence of medical records corroborating an injury to conclude that there is no relationship between the appellant's current disability and his military service).  Additionally, the Veteran has reported that he experienced back pain during active duty and thereafter.  In a statement dated in May 2010, he wrote that the jarring motion of the tanks he was in caused back pain which he was informed by a physician most likely was due to a fractured vertebrae.  The old fracture was found when he experienced pain from a separate fracture in 1973.  He wrote that his back continued to deteriorate and he had surgery in 1984.  At the time of an informal Decision Review Officer hearing, the Veteran reported that the rigors of serving on a tank caused his back and foot problems.  A private clinical record dated in June 1983 includes the annotation that the Veteran had had back pain most of his life even while in the service.  

The Board notes the Veteran can attest to factual matters of which he has first-hand knowledge, e.g., experiencing back and foot pain in service and also experiencing unresovling pain thereafter.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has found no reason to question the Veteran's veracity with regard to his reports of pain he experienced while on active duty and thereafter.  The Veteran's assertions in this regard constitute competent evidence which cannot be overlooked.  A medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Under these circumstances, the Board finds the evidence currently of record is inadequate, and that another VA examination with medical opinion-which takes into account all pertinent evidence, to include the Veteran's assertions-is needed.  


A VA foot examination was also conducted in September 2014.  The examiner diagnosed bilateral pes planus.  The examiner opined that the condition clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale provided was that there was insufficient military medical treatment record evidence to support that the pes planus/flat foot condition was aggravated beyond its natural progression by an in-service injury, event or illness.  The Board finds this opinion is also deficient so a remand for additional evidentiary development is required.  The examiner found insufficient evidence of aggravation of the pes planus during active duty.  Significantly, the examiner did not address the evidence suggesting that the Veteran's pes planus did increase in severity during active duty.  At the time of the entrance examination in May 1957, the Veteran completed a Report of Medical History wherein he denied having foot problems.  The entrance examination disclosed the presence of asymptomatic pes planus.  However, in July 1958, the Veteran was placed on physical profile for problems with his feet.  Furthermore, the Veteran completed a Report of Medical History in April 1960 at the time of his discharge examination wherein he reported he had or had had foot trouble.  The Board's interpretation of this evidence is that the Veteran's pes planus was asymptomatic at the time of his entry onto active duty but became symptomatic during active duty.  Based on this evidence, the Board finds the examiner's opinion that there was "insufficient medical treatment evidence" to support a finding that the pes planus was permanently aggravated by military service needs clarification.  

While this case is in remand status, further development to obtain any pertinent, outstanding records should also be completed.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  

2.  Then, arrange for all pertinent evidence of record to be provided to the examiner who conducted the September 2014 VA examination of the Veteran's feet.  

The examiner should be requested to provide an opinion as to whether it is at least as likely as not that the Veteran's pre-existing pes planus permanently increased in severity during service and, if so, whether such an increase was clearly and unmistakably due to natural progression.  

If the examiner is of the opinion that the pes planus did not permanently increase in severity during service, the examiner should state an opinion as to whether it is at least as likely as not (50 percent or better probability) that the pes planus permanently increased in severity as a result of the Veteran's active service.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  In particular, the examiner should accept the Veteran's reported history of experiencing pain in his feet during active duty and thereafter as true.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the examiner who conducted the September 2014 VA examination is not available, all pertinent evidence of record should be made available to and reviewed by another suitably qualified health care professional who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  Arrange for all pertinent evidence of record to be provided to the examiner who conducted the September 2014 VA examination of the Veteran's back.  

The examiner should be requested to provide an opinion with respect to each low back disorder present during the period of the claim as to whether it is at least as likely as not (50 percent or better probability) that the disorder originated during the Veteran's active service or is otherwise etiologically related to the Veteran's active service.

For purposes of the opinions, the examiner should assume that the Veteran is a credible historian.  In particular, the examiner should accept the Veteran's reported history of experiencing pain in his low back during active duty and thereafter as true.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

If the examiner who conducted the September 2014 VA examination is not available, all pertinent evidence of record should be made available to and reviewed by another suitably qualified health care professional who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  Undertake any other indicated development.

5.  Then, readjudicate the claims on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC must furnish to the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

